Opinion issued June 2, 2015




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-15-00298-CV
                           ———————————
             IN THE INTEREST OF C.M. AND C. F., A CHILD



                   On Appeal from the 306th District Court
                          Galveston County, Texas
                      Trial Court Case No. 13-CP-0068


                         MEMORANDUM OPINION

      Appellant, Texas Department of Family and Protective Services, has filed a

motion to dismiss its appeal. More than ten days have elapsed since the filing of

the motion, and no party has objected to dismissal. See TEX. R. APP. P. 10.3(a). No

opinion has issued in this appeal. Accordingly, we grant the motion and dismiss the
appeal. See TEX. R. APP. P. 42.1(a)(1). We dismiss any other pending motions as

moot.

                                PER CURIAM

Panel consists of Chief Justice Radack and Justices Higley and Massengale.




                                        2